Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	The PTAB in ex parte Wirtz and Leussler (“PTAB”) interpreted the Crijins et al. (“Radiation induced RF coil degradation in hybrid MRI-accelerator systems”) reference as teaching away from its own explicit purpose of monitoring cumulative radiation exposure of the components of an RF coil which “are likely to be exposed to the treatment beam” by suggesting that routine and well understood “quality assurance procedures” should be undertaken to minimize radiation exposure of the components of the RF coil. See PTAB at 5. The PTAB found there to be no motivation to monitor radiation dose of components that are unlikely to be exposed to the treatment beam and the PTAB interpreted the Crijins suggestion as confining the motivation of Crijins in further view of Saoudi to such components unlikely to be in the path of the radiation beam. Therefore, the PTAB concludes that the Crijins suggestion teaches away from any motivation to monitor radiation dose of RF coils. See PTAB at 4-5. 
Compare:
Radiofrequency (RF) coils used in MR imaging during irradiation are likely to be exposed to the treatment beam. Since these receiver coils are at the beginning of the MR signal processing chain that ultimately leads to images, the effect of radiation on the coils’ functioning must be studied. In the present work the cumulative effect of a large radiation dose on the coil electronics is examined; we carry out a prolonged radiation resistance test to determine radiation damage to the coil hardware. The results are interpreted to give an estimate of the expected coil life-time in worst and usual case clinical scenarios when used in intensity modulated radiotherapy (IMRT) treatment of prostate cancer patients. Crijins, Purpose.
with,

Figures 1 and 2 of Crijins are reproduced below to demonstrate monitoring of cumulative radiation dose experienced by an RF coil.

    PNG
    media_image1.png
    199
    575
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    199
    575
    media_image1.png
    Greyscale

.

    PNG
    media_image2.png
    490
    498
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793